a




                                                                                                 F ri   c^-~'—~—~
                                                                                    CLERK, U.S. :;        rr~.T
                                                                                    ~           ____..          C~JRT


     2
     3                                                                          CENTRq~ ~qi~ '~--
                                                                                              ~~F
                                                                                QY       ~LJ""~ ~A~~
                                                                                                  ~NIA
     4                                                                          --'—'-----~~                 DEPUTY


     5
     6                             UNITED STATES DISTRICT COURT
     7 'I~                       CENTRAL DISTRICT OF CALIFORNIA
     8'
             ~ UNITED STATES OF AMERICA,
     9
    ~o                                     Plaintiff,       ~ CASE NO. 1q —C~ ~(~(~p(,f C~—s'VW
                                                                                                                              I~
    ~2                            v.
    12                                                         ORDER OF DETENTION
    13

    14                                      Defendant. )
    15
    16                                                         I.
    17           A.() On motion of the Government in a case allegedly involving:
    18                1.( }   a crime of violence.
    19               2. { )   an offense wsth maximum sentence of life imprisonment or death.
    20               3.(}      a narcotics or controlled substance offense with maximum sentence
    21                        often or more years .
    22               4.(}      any felony -where the defendant has been convicted of two or more
    23                         prior offenses described above.
    24               5.()      any felony that is not othen~vise a crime of violence that involves a
    25                         minor victim, or possession or use of a firearm or destructive device
    26                         or any other dangerous weapon, or a failure to register under Z8
    z~                         u.s.c § Zzso.
    28           B.(~}      On motion by the Government /( )on Court's own motion, in a case

                                       ORDER OF DETENTION AFf'ER HEARING(18 U.S.G 53142({)}

             CR-94(06!07}                                                                                        Pege 1 oC4
n




         i                        allegedly involving:
         2             ~ On the further allegation by the Gavemment of:
                       (
         3              1.(~ a serious risk that the defendant will flee.
      4                 2.() a serious risk that the defendant will:
      5                      a.()obstruct or attempt to obstruct justice.
     6                       b.()threaten, injure, or intimidate a prospective witness or juror or
     7                              attempt to do so.
     s             C. The Government{)is/(~'is not entitled to a rebuttable presumption that no
     9                 condition ar combination ofconditions will reasonably assure the defendant's
    10                 appearance as required and the safety of any person or the community.


    12                                                             II.
    13             A.(~ The Court finds that no condition or combination of conditions will
    14                         reasonably assure:
    15                  1.'~ the appearance of the defendant as required.
    16                       (}     and/or
    17                 2. (}        the safety of any person or the community.
    18 '~         B.() The Court finds that the defendant has not rebutted by sufficient
    19                         evidence to the contrary the presumption provided by statute.
    Za
    21                                                           III.
    22            The Gourt has considered:
    23            A. the nature and circumstances of the offenses) charged, including whether the
    24                offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
    25                 victim or a controlled substance, firearm, explosive, or destivctive device;
    26            B. the weight of evidence against the defendant;
    ?7            C. the history and characteristics of the defendant; and
    28           D. the nature and seriousness of the danger to any person ar to the community.

                                         ORDER OF D6TENTEON AFf'ER HFr1RING (I8 U.S.C. §3t42(i))

             CR-94 (Ob~07)                                                                         Page 2 of 4~
. ~




           1                                                       IV.
       2             The Court also has considered all the evidence adduced at the hearing and the
       3             arguments and/or statements of counsel, and the Pretrial Services
       4             Reportlrecommendation.
       5
       6                                                           V.
       7            The Court bases the foregoing finding{s) on the following:
       8             A.{ }         As to flight risk:
       9                             ,~a~~~ a.nd. ~.~t~~ of f~ ires ~.., 1~
      ~o                             0~en se

      t2

      13

      14

      15

      16            B.(}          As to danger:
      17

      18

      l9

      20

      21

      zz
      23

      24                                                          VI.
      25           A.() The Court finds that a serious risk exists that the defendant will:
      26                       1.(}obstruct or attempt to obstruct justice.
      27                       2.( )attempt to/( )threaten, injure or intimidate a witness or juror.
      28

                                           ORDER OF DETENTION AFTER HEARING(Id U.S.C.§3142{i))

               CR-44 {OG/07)                                                                       page 3 of4
     1         B. The Court bases the foregoing findings) on the fallowing:
 2

 3

 4

 5

 6

 7

 8.

 9'                                                     VII.
l0
~t            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
t2            B. IT IS FURTHER ORDERED that the defendant be committed to the custody
13                ofthe Attorney General for confinement in a corrections facility separate, to
14                the extent practicable, from persons awaiting or serving sentences or being
15                held in custody pending appeal.
16            C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
17                opportunity for private consultation with counsel.
l8           D. IT IS FURTHER ORDERED that, on order of a Cow-t of the United States
19                ar on request of any attamey for the Government, the person in charge of the
20                corrections facility in which the defendant is confned deliver the defendant
21                to a United States marshal for the purpose of an appearance in coru3ection
22                with a court proceeding.
23
                                                        ,/~
24
                                                                                               ,~~
                                                                                           / ~
2S
                        '3 _ a-~                                      ~                ~

26       DATED: ~                                                            '
                                                          I    D S A ES MA I TR.AT JUD E
27

28

                                 ORDER OF DETENfiON AFTER HEARING(]E US.C. ¢3142(I~J                     I

         CR•93(U6f07)                                                                      Page 4 of d
